COPE, Judge
(specially concurring).
I concur in the affirmance. Although not raised by appellant, there is an internal contradiction within the order under review. Compare Order, paragraphs 2-8, & 9 (first sentence) (reciting findings) with (second sentence) (saying same findings were not proven). Since the dependency adjudication can be affirmed on the basis of paragraph 1 of the findings, it is not necessary for purposes of this appeal to have the order corrected in order to affirm it. However, because dependency orders have a way of resurfacing in any subsequent proceedings involving the same family, the parties should apply to the trial court to have the order corrected pursuant to Florida Rule of Civil Procedure 1.540.